Citation Nr: 0906012	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  03-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Veteran represented by:  Virginia A. Girard-Brady, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 13, 1975, to July 18, 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In November 2004, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the file.  

In an October 2005 decision, the Board denied the Veteran's 
claim of service connection for residuals of a back injury.  
The Veteran appealed the October 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2007 Order, the Court granted a Joint Motion to 
Remand of the parties (the VA Secretary and the Veteran), 
vacated the Board's October 2005 decision, and remanded the 
case back to the Board pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.  

In August 2007, the Board remanded the case to the RO for 
additional evidence.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

Except for a pre-existing left flank surgical scar secondary 
to left pyeloplasty, a back disability was not affirmatively 
shown to have been present during active duty; and the 
current back disability manifested by degenerative disc 
disease is unrelated to a disease, injury, or event of active 
service origin.  


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  



The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in June 2002 and in November 2007.  The 
Veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  

The Veteran was also notified that VA would obtain VA records 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records or with his authorization VA 
would obtain any such records on his behalf.  The notice in 
November 2007 included the provisions for the effective date 
of a claim and for the degree of disability assignable for 
the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice, informing the Veteran of 
the provisions for the effective date of a claim and for the 
degree of disability assignable, came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated, as evidenced by the supplemental 
statement of the case, dated in October 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the 
opportunity to testify at a personal hearing at the RO before 
the undersigned Veterans Law Judge in November 2004.  The RO 
has obtained the Veteran's service treatment records, records 
from Social Security Administration, and VA outpatient 
records.  The Veteran himself has furnished some private 
medical records from R.C., M.D.  The RO attempted in March 
2008, April 2008, and July 2008 to obtain additional records 
from R.C., M.D., but was not successful.  The Veteran was 
notified of this in the supplemental statement of the case in 
October 2008.  The Veteran was also notified by letter in 
November 2007 and in the supplemental statement of the case 
in October 2008 that records from D.K., M.D., were not 
obtained as they had reportedly been purged.  The Veteran has 
not identified any other pertinent records for the RO to 
obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
Veteran's claim of service connection, and further 
development in this respect is not required for the following 
reasons.  There is no record of a back injury or disability 
during active service, and no competent evidence of 
persistent or recurrent symptoms relevant to the back since 
active service until many years later.  In short, the 
evidence does not indicate that a back disability manifested 
by degenerative disc disease may be associated with service.  
Under these circumstances, a medical examination or medical 
opinion is not required for the service connection claim 
under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  



Factual Background

The Veteran testified at a November 2004 hearing that he has 
low back strain and degenerative disc disease as a result of 
an injury during service, which was unrelated to his kidney 
problem.  He described having fallen on a log while on an 
obstacle course and having injured his back.  He indicated 
that the doctors initially believed he had a back injury 
until the scar from his pre-service kidney operation was 
observed and then a kidney problem was suspected.  He stated 
that right after he left the military he sought treatment 
from a private doctor, who gave him medication and that when 
his condition worsened he was referred to the Asheville VA 
Medical Center in 1979.  He stated that a VA neurosurgeon, 
after running tests, told him that the fall in service caused 
"a little crack" in his spine, which was causing him the 
pain.  

Prior to service, private medical records dated in December 
1970 indicate that the Veteran was referred for evaluation.  
He was initially seen in October 1970 complaining of 
backache.  He gave a history of left kidney surgery in 1962.  
He complained that in the past year or two he had had more 
difficulty after starting to work, with aching beginning in 
his left kidney area.  Intravenous pyelogram and cystoscopy 
were performed.  The diagnoses were chronic cystitis and 
urethritis.  

The service treatment medical records show that, at the time 
of an entrance examination in February 1975, a scar on the 
left flank was noted; the genitourinary system and spine were 
clinically evaluated as normal.  On a Report of Medical 
History at that time, the Veteran denied having had any 
urinary problems or recurrent back pain.  During the third 
week of basic training, the Veteran complained of left-sided 
pain in the area of old scar tissue.  History included left 
pyeloplasty (kidney) surgery, eight years previously, and 
intermittent pain since then with exercise, which was worse 
now at basic combat training.  The impression was recurrent 
left flank pain following pyeloplasty.  A Medical Board 
subsequently found the Veteran unfit for service due to the 
pre-existing painful cicatrix secondary to the left 
pyeloplasty, which was found to be not aggravated by service. 

Based on this finding, the Veteran was discharged from 
service in July 1975, which was one month and six days after 
he entered service.  In a disposition form dated in July 1975 
and signed by the Veteran, regarding the release from active 
duty, he acknowledged kidney problems that he had known for 
approximately eight years prior to his enlistment.  There was 
no mention of a back injury or problem.  

After service, there is no medical evidence documenting a 
back disability until many years later.  Medical records, 
dated beginning in 1986, received from the Social Security 
Administration show that the Veteran reported that he 
initially injured his back in October 1985, while lifting 
steel pipes (tailgate) on a job.  In April 1986, he reported 
that he had no previous back injuries.  The diagnosis was 
chronic lumbosacral strain.  In August 1986, it was noted 
that further tests (CT scan and MRI) demonstrated 
degenerative disc disease at L5-S1 without evidence of 
herniation or nerve root compression.  In December 1989, it 
was noted that the Veteran was well until he hurt his back on 
the job in August 1985 while lifting a very heavy object.  

In applications for VA pension benefits, received in January 
2000 and January 2001, the Veteran indicated that he had a 
back injury in October 1985.  

VA medical records, dated beginning in 2000, show that the 
Veteran has had chronic back pain since an accident at work 
in 1985 when lifting steel.  In December 2001, a neurologist 
diagnosed the Veteran with chronic low back pain, status post 
industrial injury in 1985.  Diffuse EMG abnormalities were 
also noted.  A July 2004 VA outpatient record indicates that 
the Veteran received a settlement from his industrial 
accident and that he has been in receipt of Social Security 
benefits since 1987.  Private medical records, dated from 
2002 to 2004, from R.C., M.D., indicate that the Veteran had 
a longstanding lower back pain problem.  

VA outpatient records dated in 2007 and 2008 show that the 
Veteran continues to be followed for chronic back pain.  A 
June 2008 record indicates that his back pain was secondary 
to an injury at work.  



Analysis

The Veteran asserts that during basic training in service he 
incurred a back injury apart from his kidney problem.  
However, service treatment records do not document by 
complaint, finding, or history, a back injury or any finding 
of a back injury.  In fact, there is no medical evidence of a 
diagnosis of a back disability prior to, during, or for many 
years after the Veteran's brief period of service in 1975.  
His testimony that a VA doctor in or about 1979 diagnosed a 
back problem related to an injury many years before in 
service is not substantiated by the medical records obtained 
from Asheville VAMC.  While the undersigned Veterans Law 
Judge stated at the hearing that the Veteran's testimony 
appeared "credible", a subsequent search for records to 
substantiate the Veteran's claims of an injury in service 
eventually resulting in his current back disability was 
fruitless.  In short, there is no medical evidence relating 
the current back disability to service.

The Veteran's initial claim of a back disability related to 
service was made in June 2002.  Prior to that time, he has 
steadfastly maintained, in medical reports considered by the 
Social Security Administration and in VA pension 
applications, that he incurred a back injury at work in 1985.  
In at least one of those medical records, the Veteran denied 
any previous back injuries.  Even since he filed his current 
claim, certain VA outpatient records have noted chronic back 
pain since an industrial injury in 1985.  None of the medical 
records in the file even suggest that the Veteran had 
complaints or problems with his back prior to his documented 
back injury at work in 1985.  

Although the evidence shows that the Veteran is currently 
diagnosed with chronic back pain related to degenerative disc 
disease of the lumbosacral spine, the disability is shown to 
have initially manifested in 1985, many years after his 
discharge from service in 1975.  The absence of documented 
complaints for more than 10 years after service weighs 
against the claim.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  

The Board finds the Veteran's statements of continuity are 
not credible in light of the medical evidence on the question 
of continuity of symptomatology.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  For this reason, the 
preponderance of the evidence is against the claim of service 
connection based on continuity of symptomatology under 38 
C.F.R. § 3.303(b).  

To the extent that the Veteran relates his back disability to 
an injury incurred during his period of service, although the 
Veteran is competent to describe such symptoms as back pain, 
his back disability is not a condition under case law that 
has been found to be capable of lay observation.  Thus, the 
determination as to whether the condition was present during 
active service or is related to an injury or disease of 
service origin therefore is medical in nature, that is, not 
capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (on the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.  For 
these reasons, the Board rejects the Veteran's statements and 
testimony as competent evidence to substantiate the claim 
that his back disability, first documented many years after 
service, is related to his period of service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis and medical causation, and as there is no favorable 
medical evidence of a relationship between the current back 
disability and an injury, disease, or event of service 
origin, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a back injury is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


